1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James CATRON, Jr., Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  State Court Clerks,Defendants-Appellees.
No. 93-6470.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 4, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-629-AM)
James Catron, Jr., Appellant Pro Se.
John H. McLees, Jr., Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
James Catron, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Catron v. Commonwealth of Virginia, No. CA-92-629-AM (E.D. Va.  Apr. 7, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED